Per Curiam.
This case is before us on a rule to show cause why a mandamus should not issue commanding the civil service commission to certify the applicant as entitled to compensation as clerk of the District Court of the Second Judicial District of Monmouth County.
Our examination of the record before us results in the conclusion that sufficient appears to require the award of an alternative writ, but not a peremptory writ. The legal right is not clear, and the facts which may well be pertinent are not conclusively settled. In such case the court will ordinarily award an alternative writ to the end that an issue may be made, and the facts ascertained, and thereby an opportunity given for review on error. Hugg v. Camden, 39 N. J. L. 620; Schnitzler v. New York Transportation Co., 76 Id. 171; 68 Atl. Rep. 905.
Accordingly an alternative writ will be awarded.